Citation Nr: 1721905	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease (referred to as a back disability).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.

In July 2015, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, in a March 2016 letter, the RO requested that the Veteran submit evidence to substantiate his testimony that he missed work for several weeks between April and June 2014 due to his back condition.  Moreover, the RO requested the Veteran's current VA treatment records, which were obtained.  In April 2016, the RO scheduled the Veteran for a VA spine examination to evaluate the current severity of his service-connected back disability.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

As discussed in the Board's July 2015 remand, although the Veteran asserts unemployability, he is currently employed as a respiratory therapist at a hospital despite his disability and has made adjustments to his schedule such as working at night to accommodate his issues.  Even if the Veteran has missed significant time from work, he returned to his full-time employment and testified that he is still employed full-time.  Although the attorney argued at the 2014 hearing that the Veteran should be rated for TDIU because not many employers would allow an individual to miss a lot of time from work, the Veteran is still - according to 2016 information - in fact, employed.  A hypothetical scenario of possibly losing his employment someday is not enough to raise a claim for TDIU, since there is no suggestion he is currently not gainfully employed.  The Veteran remains employed, and there is no allegation or suggestion in the evidence that even with the time he has missed from work, his income has been marginal.  Therefore, these facts do not presently suggest that he is unable to obtain or maintain gainful employment, and the Board finds a TDIU is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In December 2016, the Veteran's attorney submitted a letter responding to the RO's December 2016 supplemental statement of the case (SSOC), and indicated that the Veteran wanted a video conference hearing before the Board.  As noted above, the Veteran has already had a Board hearing on the issue presently before the Board.  Other than situations in which hearings have already been conducted before more than one Veterans Law Judge, there is nothing in the statutory framework or regulatory provisions or CAVC case law relating to hearings that requires more than one hearing before the Board in connection with a claim.  See 38 C.F.R. §§ 3.103(c), 20.700-20.717; see also 38 U.S.C. § 7107 ("Appeals: dockets; hearings").  All of the relevant regulatory provisions clearly and plainly discuss the right to have a hearing.  See, e.g., 38 C.F.R. §§ 3.3103(c), 20.700, 20.702, 20.703, 20.1304.  Therefore, the Veteran is not entitled to more than one Board hearing as a matter of right, unless specific exceptions apply, which are not shown here.  For example, if a Board decision has been appealed to the United States Court of Appeals for Veterans Claims (CAVC) and is then returned to VA from the CAVC, another hearing could be requested at that time.  A second hearing could also be requested if the Veterans Law Judge that conducted the first hearing was no longer available to decide the case.  Neither of those scenarios are implicated here.

Thus, the Board will treat the request as a motion for an additional hearing.  A motion requesting relief from the usual rules regarding hearing requests, such as the Veteran's request for a second Board hearing, must be accompanied by an explanation of the justification for the request.  The Veteran's attorney did not indicate why a second Board hearing was necessary.  She merely stated that the Veteran disagreed with the conclusions in the December 2016 SSOC.  The record reflects that the Veteran already provided testimony on this particular matter and has had ample opportunity to submit evidence and argument subsequent to the hearing.  The desire to provide additional testimony alone does not constitute good cause for another Board hearing.  As discussed above, a hearing transcript is of record.  This is not a situation where a second hearing is needed before a panel member; rather, the same Veterans Law Judge who presided over the most recent hearing remains available to decide his appeal.  Even though a change in representation would not necessarily result in a second hearing, it must also be noted this same private attorney represented the Veteran at the 2014 hearing so had ample opportunity to provide appropriate argument.  Because the Veteran has not provided good cause supporting his request for a second Board hearing on this matter, the motion is denied. 

The Board recognizes the Veteran's attorney's contention during the July 2014 hearing that the Veteran is entitled to a temporary total rating for some periods on appeal.  However, counsel seemed to conflate the issues of entitlement to TDIU (discussed above), entitlement to an increased rating under Diagnostic Code (DC) 5243 due to incapacitating episodes (discussed below), and entitlement to a temporary total rating.  Moreover, the Veteran and his attorney failed to allege or specify the factual basis for a temporary total rating during the hearing or at any other time.  There has been no allegation of any surgical treatment during the appeal period after which he required time to recuperate, nor any allegations of hospitalizations during the appeal period.  As that issue is not on appeal, the Board will not further address it.


FINDING OF FACT

During the appeal period, the Veteran's service-connected back disability was manifested by limitation of motion of the thoracolumbar spine of no worse than 60 degrees of forward flexion, and symptoms of pain and feelings of tingling, numbness, and stiffness; however, persuasive, probative diagnoses of ankylosis or associated neurologic abnormalities have not been shown.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a back disability have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5237, 5243).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

I. Increased Rating

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbosacral spine degenerative disc disease for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  Additional symptoms noted by the RO included painful motion upon examination and x-ray evidence of arthritis.  He seeks a higher disability rating for his service-connected back disability, as well as separate compensable ratings for claimed associated neurologic abnormalities.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration include 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59 and § 4.71a (DCs 5237 and 5243) - all of which were provided to the Veteran in the September 2012 statement of the case, and will not be repeated here in full.  

In order to warrant a higher rating for the Veteran's back disability under DC 5237, evidence must show the following under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula):

* unfavorable ankylosis of the entire spine (100 percent); or
* unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or
* unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or  less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); or
* forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent).

In this case, the Board finds a higher rating for the Veteran's back disability is not warranted under DC 5237 for any time during the appeal period for the following reasons.

First, although the Veteran has reported symptoms of back stiffness to various providers, the weight of the persuasive, objective medical evidence of record is against a finding that, at any time during the appeal period, the Veteran had ankylosis of any part of the spine, defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Board affords the July 2011 and April 2016 VA examination reports great probative value.  Although the July 2011 VA examiner observed that upon examination of the lumbar/thoracic spine that the Veteran ambulated with stiffness, the examiner also found that his gait was normal and that forward flexion was 60 degrees.  The July 2011 VA examiner also relied on diagnostic imaging to competently and persuasively find that the only diagnosis was lumbosacral degenerative disc disease.  Additionally, the April 2016 examiner competently found that upon examination, the Veteran's thoracolumbar spine forward flexion was 0 to 65 degrees.  The April 2016 examiner also thoroughly considered the Veteran's medical history, lay reports of lumbar spine stiffness, diagnostic imaging, and objective examination findings before competently and persuasively concluding that he did not have ankylosis of the spine.  

The Board recognizes the December 2014 private report by Dr. D.B.M. in which he cited June 1991 medical records indicating that the Veteran's forward flexion was 65 degrees, and that when he did this, his lumbar spine moved as a single unit.  However, the Board does not give this finding any weight as to whether the Veteran currently has ankylosis for purposes of the present increased rating claim because the cited medical evidence was from well before the appeal period.  Moreover, the Board finds the July 2011 and April 2016 VA examination reports more probative because the VA examiners based their findings in part on objective physical examinations of the Veteran, whereas Dr. D.B.M. reviewed the Veteran's claims file and medical records and interviewed the Veteran via phone, but did not conduct a physical examination.

The Board also recognizes the July 2016 private Disability Benefits Questionnaire (DBQ) report by Dr. R.M. in which he found the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  However, the Board does not find this DBQ report probative because the report and the accompanying VA range of motion worksheet were internally inconsistent.  Although Dr. R.M. found the Veteran had unfavorable ankylosis of the entire thoracolumbar spine in the DBQ report, he did not include ankylosis of the thoracolumbar spine among his identified diagnoses associated with the Veteran's back condition.  Such inconsistences appeared regarding other findings in the private report and accompanying VA range of motion sheet as well.  For example, the DBQ report noted Dr. R.M.'s finding that the Veteran did not have a vertebral fracture; however, he included that condition among his diagnoses associated with the Veteran's back condition, and identified DC 5235 for vertebral fractures or dislocations as a relevant diagnostic code on the VA range of motion worksheet.  There is absolutely no medical evidence the Veteran has had a vertebral fracture.

Furthermore, as noted on the July 2016 DBQ form, applicable regulations define "unfavorable ankylosis" as "a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching." See 38 C.F.R. § 4.71a., General Rating Formula, Note (5) (emphasis added).  Dr. R.M. reasoned that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine because: the thoracolumbar spine moved as a single unit; the Veteran had a flat back in the lumbar dorsal region; he walked very stiffly; he had no arm swing on the right side during ambulation; and he had complete loss of normal lumbar lordosis.  Loss of normal lumbar lordosis is recognized under VA's rating criteria for a 20 percent rating, and VA's definition of ankylosis does NOT include loss of lumbar lordosis.  The fact that VA places loss of lumbar lordosis as a finding warranting a 20 percent rating and ankylosis as a finding warranting 40 percent or higher ratings is further proof that the two findings are not equivalent.  Moreover, Dr. R.M. failed to explain how the Veteran's claimed condition of ankylosis of the thoracolumbar spine resulted in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dislocation, or neurologic symptoms due to nerve root stretching.  See id., Note (5).  In summary, the Board finds that the weight of the evidence is against a finding that a higher rating is warranted under DC 5237 for favorable or unfavorable ankylosis of any part of the spine.

Second, a higher rating is not warranted under DC 5237 because the Veteran's demonstrated range of motion results do not support the assignment of a higher rating.  The Board gives great weight to the 2011 and 2016 VA examiners' range of motion findings.  Specifically, the July 2011 VA examiner competently found that upon examination of the lumbar/thoracic spine, the Veteran had forward flexion of 60 degrees with no objective evidence of pain with active motion or following repetitive motion.  That finding remained essentially consistent in 2016 when forward flexion was to 65 degrees.

The Board recognizes the November 2014 private DBQ report by Dr. R.D. in which he found that forward flexion ended at 20 degrees and objective evidence of painful motion began at 15 degrees initially, and that forward flexion ended at 15 degrees after repetitive-use testing.  However, the Board affords this private report no weight because it was incomplete.  Specifically, Dr. R.D. failed to note any diagnoses of thoracolumbar spine conditions, the Veteran's medical history, reported flare-ups, whether thoracolumbar spine imaging had been performed, whether such imaging results were available, whether there were any other significant diagnostic findings or results, or the functional impact of the Veteran's thoracolumbar spine condition.

The Board further recognizes the December 2014 private report by Dr. D.B.M. in which he relied on Dr. R.D.'s November 2014 thoracolumbar spine range of motion findings in support of the opinion that the Veteran's functional range of motion of his lumbar spine had "significantly deteriorated" since 1989, and that he "strongly suspect[ed] that with further repetitive motion his lumbar symptoms would have escalated."  However, the Board finds the VA examiners' range of motion findings more probative than Dr. D.B.M.'s December 2014 report because unlike Dr. D.B.M., the 2011 and 2016 VA examiner based those findings on examinations of the Veteran.  That is important here, where various medical professionals have opined (both in the formal Compensation & Pension examination context and in outpatient treatment - more on this below) that the Veteran is not putting forth his best effort with testing and that there is an element of exaggeration in his presentation.  In contrast, the Board finds Dr. D.B.M.'s December 2014 private report not probative because Dr. D.B.M. relied on the range of motion findings from Dr. R.D.'s November 2014 private DBQ report, which was problematic for the reasons discussed above.  Finally, the Board does not find D.B.M.'s December 2014 private report probative because his opinion regarding the Veteran's deteriorating range of motion relied in part on medical evidence from well before the appeal period and was merely speculative ("strongly suspected").  Therefore, the Board affords the December 2014 private report by Dr. D.B.M. no weight.

Moreover, the Board recognizes Dr. R.M.'s July 2016 private DBQ report in which he noted that the Veteran's thoracolumbar back flexion was 25 degrees initially and 20 degrees after repetitive-use testing.  The Board further recognizes the accompanying VA range of motion worksheet in which Dr. R.M. recommended a 40 percent rating for flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  However, the Board finds the 2011 and 2016 VA examiners' range of motion findings more probative than Dr. R.M.'s July 2016 range of motion findings due to internal inconsistencies in Dr. R.M.'s DBQ report and accompanying VA range of motion worksheet, as discussed further above.  Therefore, the Board affords Dr. R.M.'s July 2016 range of motion findings no weight.

The Board also has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  A rating in excess of 20 percent for the Veteran's service-connected lumbar spine condition is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptom of painful motion upon examination was explicitly contemplated by the 20 percent rating now assigned.  

The Board recognizes the July 2016 DBQ report by Dr. R.M. in which he found that contributing factors of the Veteran's disability included less movement than normal, weakened movement, incoordination, pain on movement, and interference with sitting and standing, and that such factors were associated with limited motion.  However, the Board rejects this report as not probative for the reasons explained above.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome (IVDS) used for evaluating incapacitating episodes.  The Board finds that the weight of the evidence is against finding that a higher rating under DC 5243 is warranted.  The Board finds the July 2011 and April 2016 VA examination reports, as well as the September 2016 VA addendum medical opinion, to be of great probative value.  Specifically, after thoroughly considering the Veteran's claims file, reported medical history, an examination of the Veteran, and diagnostic imaging, the July 2011 VA examiner competently and persuasively concluded that the Veteran did not have any incapacitating episodes in the last twelve months .  Likewise, after thoroughly considering the Veteran's claims file, reported medical history, an examination of the Veteran, and diagnostic imaging, the April 2016 VA examiner competently and persuasively found that the Veteran did not have episodes requiring bed rest.  The fact that the Veteran may choose to restrict his physical activities when experiencing increased pain and may choose to rest in bed is not how VA defines an incapacitating episode.

The Board recognizes Dr. D.B.M.'s December 2014 private report finding that the Veteran had "incapacitating flare-ups," opining that it was at least as likely as not that his thoracolumbar disability should be based on his incapacitating episodes of more than six weeks over the last twelve months, and recommending a 60 percent disability rating under DC 5243.  The Board also considered the Veteran's attorney's assertion during the July 2014 hearing that the Veteran's six weeks of incapacitating episodes in a year warranted a rating of 60 percent.  However, it must be noted that Dr. D.B.M. did not cite to any objective medical evidence in support of such a conclusion, nor is any in the record.  Again, an incapacitating episode requires bedrest prescribed by a physician - there is absolutely no corroborating medical evidence in the file showing this has been the case.  Considering the regulations specifically require a determination by a medical care provider that bedrest is necessary, lay assertions of incapacitating episodes are not enough.  

The Board also considered Dr. R.M.'s July 2016 private opinion and VA range of motion sheet recommending a 60 percent rating for intervertebral disc syndrome based on his conclusion that the Veteran had IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Again, Dr. R.M. also failed to cite any objective evidence showing the Veteran has been prescribed bedrest by a medical professional.  

Furthermore, the Board rejects the recommendations from these physicians that a 60 percent rating should be assigned under DC 5243 for IVDS as an improper legal conclusion.  It is ultimately VA adjudicators' role to assign disability ratings and assess the Veteran's symptomatology and impairment level under relevant rating criteria.  What disability rating should be assigned is not a medical question.

Moreover, the Board considered evidence submitted by the Veteran showing that he missed several weeks of work during the appeal period due to his back disability, including: an undated letter by his supervisor stating that the Veteran missed 90 days of work in 2014 and 82 days 2015; a September 2015 fitness for duty certification completed by Dr. C.M. reflecting light duty work restrictions from October 1, 2015 through October 30, 2015; a letter from VA physician Dr. A.C. excusing the Veteran's absence from work from August 3, 2015 until August 9, 2015 due to his release from the emergency department; letters by Dr. R.M. stating that the Veteran was instructed to be off of work due to "incapacitating episodes and flare ups from his lower back injury" from April to June 2014, July to September 2015, and March 2016; and the Veteran's statement to the April 2016 VA examiner that he had missed four months of work in the past year due to his back condition.  The Board does not doubt that the Veteran has suffered from back pain and missed significant amounts of work due to his back symptoms.  However, although some of these missed work slips concluded that the Veteran had incapacitating episodes due to flare-ups, there is still no corroborating evidence that a physician has prescribed bed rest.  The fact that he had to miss work does NOT mean that he was limited to bed rest by a physician.  In fact, even Dr. R.M. who opined the Veteran had incapacitating episodes (see above discussion), in his April 2014, July 2015 and March 2016 notes merely indicated the Veteran had to miss work due to flare-ups - nowhere in those notes did he indicate bedrest was prescribed.  Again, missing work due to symptoms is not the equivalent of an incapacitating episode.

The Board has also considered whether separate ratings are warranted for any additional neurological impairment attributed to the Veteran's lumbar spine disability, as the General Rating Formula provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  See General Rating Formula, Note (1).  The Veteran has subjectively reported to various private and VA providers claimed neurological symptoms which he has attributed to his back condition, including pain and tingling of the lower extremities, urinary and fecal incontinence and urgency, and erectile dysfunction.  However, the Board finds that the weight of the most probative medical evidence is against a finding that the Veteran has had objective neurological abnormalities associated with his back disability.  

Initially, the Board finds the April 2016 VA examination report and September 2016 VA addendum opinion to be of great probative value.  Specifically, the April 2016 VA examiner thoroughly considered the Veteran's subjectively reported neurological symptoms, including urinary and fecal incontinence, erectile dysfunction, and bilateral lower extremity numbness and tingling.  However, the April 2016 VA examiner competently and persuasively opined that there was no current evidence for lumbar spine radiculopathy or neurogenic bladder or bowel due to any lumbar spine condition, based upon the current VA examination, neurosurgery and neurology examinations, as well as current EMG and MRI results.  The April 2016 VA examiner also explicitly found that the Veteran did not have any other neurologic abnormalities or findings related to his thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  She also competently found upon examination that there was no radicular pain or any other signs or symptoms due to radiculopathy.  While the Veteran is certainly competent to report symptoms, the fact that objective testing, specifically, nerve testing, has shown no evidence of neurological abnormalities weighs heavily against his assertions.

Furthermore, in a September 2016 VA addendum opinion, the examiner thoroughly considered the conflicting medical evidence of record regarding whether the Veteran had various neurologic abnormalities - including radiculopathy of the lower extremities and bladder and bowel incontinence - and if so, whether those conditions were related to his lumbar spine condition.  She competently and persuasively explained that EMG results dated April 2016 revealed no evidence for lumbosacral radiculopathies of the right lower extremity and that findings were suggestive of poor effort versus upper motor neuron problem which would not be due to, caused by, or related to degenerative joint disease of the lumbar spine.  In addition, she explained that current physical examination findings were normal as to muscle strength testing, absence of muscle atrophy, and symmetrical lower extremity deep tendon reflexes; upon neurological examination she found poor or no effort for several tests.  She also explained that the Veteran's subjectively reported bladder, bowel, and lower extremity radicular symptoms were not consistent with neurogenic bowel, neurogenic bladder or lumbar radiculopathy, but rather an exaggerated deficit, citing VA neurology records.  She also observed that his diagnosis of overactive bladder in a current VA urology evaluation would not be due to, caused by, or related to degenerative joint disease of the lumbar spine.  Moreover, she explained that her review of current lumbar spine imaging showed no evidence of cord compression or conus lesion which could cause neurogenic bladder or bowel.  

These findings by the April and September 2016 VA examiners are consistent with various VA treatment records.  Specifically, the Board gives great weight to the 2015 to 2016 VA neurology treatment records showing no objective evidence of the Veteran's subjectively reported neurological symptoms that he attributed to his back disability.  Several providers have considered his complaints and performed appropriate testing to investigate the source - with no evidence of neurological deficits due to his spine condition.  For example, a September 2015 VA neurology consult record indicated that an MRI of the lumbar spine showed no evidence of cord compression.  Likewise, a November 2015 VA treatment record indicated that a thoracic spine MRI showed no thoracic spinal cord compromise.  Furthermore, a December 2015 neurosurgery note thoroughly considered the Veteran's reported symptoms of low back pain that radiated down the back of his right leg, groin numbness, as well as urinary and bowel urgency with incompetence.  The physician also noted that upon examination the Veteran had bilateral leg numbness and tingling primarily on the right.  However, the physician ultimately found that spinal MRI images did not explain the Veteran's complaints or examination findings.  In addition, a January 2016 neurology consult record also thoroughly considered the Veteran's subjectively reported symptoms, including shooting pain down both legs, thigh and toe numbness, urinary and bowel incontinence, urgency, and nocturia, and erectile issues.  However, the physician found that upon examination, the Veteran displayed poor effort and that the current examination appeared consistent with an attempt to exaggerate his deficit, which, if there is any, "may be" meralgia on the right; however, that diagnosis was speculative.  The physician further found that there were no findings on examination or imaging that would explain sphincter involvement or distal weakness.  An April 2016 neurology consult included imaging findings showing a normal study of the right leg, normal right peroneal, tibial and sciatic nerves, no evidence of lumbosacral radiculopathies on the right, and also observed, "Decreased activation in all muscles tested suggestive of poor effort vs. upper motoneuron problem."

The Board recognizes the December 2014 private report by Dr. D.B.M. diagnosing the Veteran with bilateral radiculopathy of the lower extremities and the July 2016 report by private Dr. R.M. diagnosing the Veteran with radiculopathy and incontinence of the bladder and bowel and opining that these diagnoses are associated with his back condition.  However, the Board finds the April 2016 VA examination report, September 2016 VA addendum opinion, and 2015 to 2016 VA neurology treatment records finding no objective evidence of neurologic abnormalities discussed above more probative    Not one of these private physicians concluding he has radiculopathy has provided any diagnostic test results supporting their conclusions, as opposed to the multitude of VA tests, described above, documenting no such neurological complications are objectively shown.  Neither has any of the private physicians recognized these repeated negative diagnostic test results and explained how they still arrived at a conclusion he has radiculopathy.  The July 2016 private report and VA range of motion worksheet by Dr. R.M. were merely conclusory and based primarily on the Veteran's subjectively reported neurological symptoms.  Indeed, Dr. R.M. failed to cite any objective examination results or diagnostic testing from the appeal period in support of his conclusions that the Veteran had radiculopathy and incontinence of the bladder and bowel, or that that these neurological conditions were associated with his back disability.  The diagnoses of radiculopathy with absolutely no rationale carries no weight against the various specialists described above who have performed appropriate testing - all of which was negative.  Unlike these private diagnoses of radiculopathy, the 2016 VA examiner comprehensively considered the conflicting medical evidence of record, including the contemporaneous VA neurology treatment records and imaging studies.  Therefore, the Board gives more weight to the April 2016 VA examination report, September 2016 VA addendum opinion, and 2015 to 2016 VA neurology records discussed above - all of which conclude there is no objective evidence of radiculopathy.

Second, although the September 2015 VA primary care record noted radiculopathy and "possible" cord damage, subsequent VA treatment records by neurology specialists discussed above included imaging and objective neurology examination results that supported neither the Veteran's subjectively reported neurological symptoms, nor the speculative diagnoses of "possible" cord damage or radiculopathy.  In fact, the MRI expressly found no cord compression.  Furthermore, the November 2015 primary care note was a telephone record, and thus primarily based on the Veteran's lay reports of symptoms as opposed to specific, objective clinical evidence.  As neither the September 2015 VA primary care note nor the November 2015 VA primary care note cited objective clinical evidence in support of their respective diagnoses of neurologic abnormalities, the Board gives more weight to the April 2016 VA examination report and September 2016 VA addendum opinion.   

Finally, the Board rejects Dr. D.B.M.'s proposals for ratings under DC 5250 for right and lower extremity radiculopathy as improper legal conclusions.  As discussed above, it is ultimately VA adjudicators' role to assign disability ratings and assess the Veteran's symptomatology and impairment level under relevant rating criteria.  

The Board also considered the amended February 2015 private emergency department record submitted in June 2016 showing that the Veteran reported sharp shooting pain down his legs with numbness and tingling in the lower extremities.  Moreover, the Board notes that the provider found upon neurologic examination that he had a "positive leg lift" on the right.  However, the assessment was flare up of low back pain, as opposed to an objectively diagnosed separate neurological condition.  Moreover, while the discharge treatment plan included physical therapy and primary care consults, it did not include a neurology consult.  The provider did not opine or imply that the Veteran had an objective neurologic condition associated with his back condition.

The Board recognizes the Veteran's several subjective reports of neurological symptoms that he has attributed to his back condition - namely bowel and bladder incontinence and urgency, feelings of tingling, numbness, and pain in his lower extremities, groin numbness, and erectile dysfunction - contained in VA and private treatment records, the April 2016 VA examination report, and private examination reports.  However, the Veteran is not competent to make an independent evaluation of whether he objectively has these reported neurological symptoms, or to opine on the complex medical question of whether such reported neurologic abnormalities are associated with his back condition.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board gives the April 2016 VA examination report, September 2016 VA addendum opinion, and corroborating 2015 to 2016 VA neurology treatment records by competent medical professionals more weight than the Veteran's lay statements.  In summary, the greater weight of the evidence is against finding that the Veteran's back disability resulted in any associated objective neurological abnormalities during the appeal period that would warrant separate ratings.

The Board acknowledges the Veteran's and his attorney's assertions that his back disability is of great severity.  For example, the Board considered the July 2014 hearing testimony that he missed three months of work so far in 2014 due to his low back condition, that his back condition had worsened in recent years because his range of motion has decreased, and that he frequently uses his cane and walker.  However, the Board finds that the evidence of record is supportive of a 20 percent rating for his back disability under DC 5237 for the reasons discussed above.  The Veteran primarily has described his back symptoms as pain and feelings of tingling, numbness, and stiffness.  Moreover, lay and medical evidence regarding functional loss have referred to the Veteran's difficulty with walking, running, lifting heavy objects, and exercising.  Such symptomatology and functional loss are consistent with the rating currently assigned for his back disability.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  Diagnostic Codes 5235 (vertebral fracture or dislocation), 5236 (sacroiliac injury and weakness), 5238 (spinal stenosis), 5239 (spondylolisthesis or segmental instability), 5240 (ankylosing spondylitis), and 5241 (spinal fusion) are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula, and would not allow for an increased rating.  There are no other applicable codes available for consideration.  Moreover, regardless of which diagnostic code is used, all lumbar spine conditions are rated under either the general formula or incapacitating episodes criteria.  

The Board considered Dr. R.K.M.'s suggestions for the application of other diagnostic codes in his July 2016 private DBQ and accompanying VA range of motion worksheet, including DC 5235 (vertebral fracture or dislocation) and DC 5238 (spinal stenosis).  However, for the reasons discussed in detail above, the Board does not find probative the internally inconsistent, conclusory July 2016 DBQ report and range of motion worksheet, or the diagnoses and suggested ratings contained therein.  

In summary, the Board finds a higher rating for the Veteran's back disability is not warranted for any time during the appeal period, including after consideration of the DeLuca criteria and associated neurological abnormalities.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Duties to Notify and Assist

The Board recognizes the Veteran's May 2016 letter in which he contended that the April 2016 VA examination was inadequate.  Specifically, he challenged the VA examiner's range of motion findings, asserting that he experienced extreme pain upon performing repetitions, and that he had functional loss after the repetitions, contrary to the VA examiner's findings.  He also reported that he fell due to his legs giving out and had sharp shooting pain down his buttocks and the back of his legs, contrary to the VA examiner's finding of no radicular pain.  Moreover, he contended that his incontinence problem is bothersome and embarrassing.  He also stated that he used his walker regularly, not merely occasionally as noted by the VA examiner.  Additionally, he stated that the examiner failed to note that the examiner had to take his socks and shoes off and then put them back on for him.  He also enclosed duplicative medical evidence that he contended supported his position that the VA examination did not reflect the current severity of his back disability.  

An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The April 2016 VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of him, and provided an adequate discussion of relevant symptomatology of his spine disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Because the April 2016 VA examination report contained clear conclusions with supporting data, the Board finds that it was adequate.  Contrary to the Veteran's contentions, the Board finds that the April 2016 VA examiner thoroughly considered the Veteran's subjective reports, medical history, and objective medical evidence, and that the examiner's findings adequately reflect the current nature and severity of his back condition.  Moreover, the Board notes that neither the Veteran nor his attorney has contended that the September 2016 VA addendum medical opinion was inadequate, and that opinion thoroughly addressed the conflicting medical evidence of record regarding the nature and severity of his back condition.  

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  To the extent that the Veteran contends that the April 2016 VA examination report included erroneous or incomplete findings, the Board finds that the presumption of irregularity has not been rebutted.  The examination report included specific ranges of motion measurements for each test, and there was no indication that the examiner's range of motion mesaurements or the other disputed findings were inaccurate, fictitious, or incomplete.  Moreover, the VA examiner's negative findings regarding objective evidence of neurologic abnormalities associated with his back condition was corroborated by specific, contemporaneous VA treatment records and imaging cited in the report, as well as notations in the outpatient treatment records, as discussed in detail above.

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.




[Continued on Next Page]
ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


